 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is entered into and made to be effective
as of November __, 2011 (the “Effective Date”) by and between DGSE Companies,
Inc. (formerly Dallas Gold & Silver Exchange, Inc.), a Nevada corporation (the
“Company”) and Dr. L.S. Smith, an executive employee of the Company
(“Executive”) (collectively, the “Parties”).


Whereas, prior to the Effective Date hereof, Executive was employed by the
Company as its Chief Executive Officer and Chairman of the Board pursuant to an
Employment Agreement entered into between DGSE Companies, Inc. and Executive on
September 1, 2010 (the “2010 Employment Agreement”);


Whereas, Executive desires to resign from the Board and step down as the Chief
Executive Officer of the Company;


Whereas, the Company desires to continue to employ Executive and ensure he is
available to provide advice, leadership and senior management recommendations
that are important to the Company and believes that retaining Executive’s
services and business expertise are of material importance to the Company and
its shareholders;


Whereas, Executive is willing to continue such employment with the Company in
accordance with the terms and conditions set forth in this Agreement provided
that all accrued, but previously unpaid, Annual Bonus payments have been made to
Executive prior to the Effective Date; and


Whereas, the Company and Executive agree that this Agreement amends, restates
and supersedes the 2010 Employment Agreement.


Now, Therefore, in consideration of the foregoing recitals and the mutual
agreements contained herein, the Parties agree as follows:


1.           Definitions.                                The following
capitalized terms shall have the meanings set forth below.
 
1.1           “Board” shall mean the board of directors of the Company.


1.2           “Cause” shall mean any of the following:  (i) conviction of a
felony involving dishonest acts during the term of this Agreement; (ii) any
willful and material misapplication by Executive of the Company’s funds, or any
other material act of dishonesty committed by Executive; or (iii) Executive’s
willful and material breach of this Agreement or willful and material failure to
substantially perform his duties hereunder (other than any such failure
resulting from mental or physical illness) after written demand for substantial
performance is delivered by the Board which specifically identifies the manner
in which the Board believes Executive has not substantially performed his duties
and Executive fails to cure his nonperformance.  Executive shall not be deemed
to have been terminated for Cause without first having been (i) provided written
notice of not less than thirty (30) days setting forth the specific reasons for
the Company’s intention to terminate for Cause, (ii) an opportunity for
Executive, together with his counsel, to be heard before the Board, and (iii)
delivery to Executive of a notice of termination from the Board stating that a
majority of the Board of Directors found, in good faith, that Executive had
engaged in the willful and material conduct  referred to in such notice.  For
purposes of this Agreement, no act, or failure to act, on Executive’s part shall
be considered “willful” unless done, or omitted to be done, by Executive in bad
faith and without reasonable belief that Executive’s action or omission was in
the best interest of the Company.
 
 
PAGE 1

--------------------------------------------------------------------------------

 
 
1.3           “Change of Control” shall occur if (i) any “person” (as such term
is used in Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934),
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then outstanding securities; (ii) during any period of 12 months, individuals
who at the beginning of such period constitute the Board cease for any reason to
constitute a majority thereof unless the election, or the nomination for
election, by the Company’s stockholders of each new director was approved by a
vote of at least a majority of the directors then still in office who were
directors at the beginning of the period; or (iii) a person (as defined in
clause (i) above) acquires (or, during the 12-month period ending on the date of
the most recent acquisition by such person or group of persons, has acquired)
gross assets of the Company that have an aggregate fair market value greater
than or equal to over 50% of the fair market value of all of the gross assets of
the Company immediately prior to such acquisition or acquisitions.


1.4           “COBRA” shall mean the Consolidated Omnibus Reconciliation Act of
1985.


1.5           “Confidential Information” shall mean trade secrets, confidential
or proprietary information, and all other information, documents or materials,
owned, developed or possessed by the Company, or its predecessors and
successors, that is not generally known to the public.  Confidential Information
includes, but is not limited to, customer lists, financial information, business
plans, product cost or pricing, information regarding future development,
locations or acquisitions, personnel records and software
programs.  Confidential Information shall not include any information (i) that
is or becomes generally publicly available (other than as a result of violation
of this Agreement by Executive), (ii) that Executive receives on a
nonconfidential basis from a source (other than the Company) that is not known
by him to be bound by an obligation of secrecy or confidentiality to the
Company, or (iii) that was in the possession of Executive prior to disclosure by
the Company.


1.6           “Employment Term” shall mean the period during which Executive is
employed by the Company pursuant to this Agreement.


1.7           “Incapacity,” with respect to Executive, shall mean that Executive
(i) is unable to engage in any substantial gainful activity by reason of any
medically-determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) is, by reason of any medically-determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Company.  The
determination of the existence of the Executive’s Incapacity shall be made by
the Board in accordance with Section 409A of the Code.
 
 
PAGE 2

--------------------------------------------------------------------------------

 
 
1.8           “Termination Date” shall mean the earlier of (i) the date of
expiration of the Term, or (ii) if the Executive’s employment is terminated
(a) by his death, the date of his death, or (b) by his Incapacity or otherwise
pursuant to the provisions of Section 7.1(b)-(f), as applicable, the date on
which the Executive’s employment with the Company actually terminates.


2.           Employment Term.
 
2.1           Term.  The term of this Agreement (“Term”) shall begin immediately
upon the Effective Date and shall continue through May 30, 2013, unless
terminated earlier in accordance with Section 7 below.


2.2           [omitted]


3.           Duties.
 
3.1           Executive agrees to perform the duties of Senior
Adviser.  Executive shall be available to consult with the Board on an as needed
basis and provide the Company advice on strategy, business development and
growth plans.  During the Term Executive shall not have any day-to-day
responsibilities or be required to physically be present at the Company except
as may otherwise be required from time to time to meet or confer with the Board
in person.


3.2           While employed pursuant to this Agreement, Executive shall obey
the lawful directions of the Board, or any duly authorized committee thereof,
and shall endeavor to promote the interests of the Company and to maintain and
promote the reputation thereof.  During the Employment Term, Executive may from
time to time engage in any businesses or activities that do not compete directly
and materially with Company and any of its subsidiaries, provided that such
businesses or activities do not materially interfere with his performance of the
duties assigned to him in compliance with this Agreement by the Board or any
duly authorized committee thereof.  Executive is specifically permitted to (i)
invest his personal assets as a passive investor in such form or manner as will
not contravene the best interests of the Company, and (ii) serve as an officer,
director, trustee or otherwise participate in educational, welfare, social,
charitable, religious and civic organizations.  In addition, Executive may, at
his sole discretion, represent unrelated entities involved in insolvency
proceedings notwithstanding any provisions of this Agreement.


3.3           The Parties agree that during the Employment Term, Executive shall
be based in Dallas, Texas and may not be assigned to another location outside
the Dallas-Fort Worth metropolitan area.  Should the Company elect to relocate
or transfer Executive to a location that is outside the Dallas-Fort Worth
metropolitan area and otherwise not acceptable to Executive, Executive shall
have the option to terminate this Agreement with Good Reason as defined in
Section 7.3 below.
 
 
PAGE 3

--------------------------------------------------------------------------------

 
 
4.           Compensation and Benefits.
 
4.1           Salary.  As compensation for the performance of services to the
Company, the Company shall pay Executive an annual salary of at least Two
Hundred Twenty Five Thousand Dollars ($225,000.00) (said amount, together with
any periodic increases, referred to as “Salary”). The Salary shall be payable in
equal bi-weekly installments, subject only to such payroll and withholding
deductions as may be required by law and other deductions applied generally to
employees of the Company for employee benefits.  The Board shall review
Executive’s overall annual compensation at least annually, and Executive’s
Salary may be increased by the Board from time to time by an amount that in the
opinion of the Board is justified by Executive’s performance.
 
4.2           [omitted]
 
4.3           Annual Bonus.  Executive shall be entitled to receive an annual
bonus from the Company upon the conclusion of each calendar year occurring
during the Term (each an “Annual Bonus”) in an amount calculated and paid as
follows:  (i) an amount equal to 25% of his then existing Salary shall be paid
in a lump-sum on January 31st of the next calendar year; and (ii) an amount
equal to 25% of his then existing Salary shall be paid in a lump-sum on January
31st of the next calendar year provided that the closing price per share of the
Company’s common stock (as recorded by Reuters or reported by NASDAQ) on the
last business day of the calendar year is at least 10% higher than the closing
price per share of the Company’s common stock (as recorded by Reuters or
reported by NASDAQ) on the last business day of the prior calendar year.  By way
of example, if Executive is employed with the Company on December 31, 2011, then
he shall be paid one-half of his 2011 Annual Bonus on January 31, 2012.  By way
of further example, if the closing price per share of the Company’s common stock
on the last business day of December 2011 is $4.708 or greater per share, then
Executive would also be paid the other one-half of his Annual Bonus for calendar
year 2011 on or before January 31, 2012 because the closing price per share of
the Company’s stock on December 31, 2010 was $4.28 per share and would have
therefore increased by 10% ($4.28 x 10% = .428 + $4.28 = $4.708) on the last
business day of 2011.  Executive shall be entitled to receive a pro rata Annual
Bonus at the expiration of the Term in 2013.  The Annual Bonus for 2013 will be
calculated on a pro rata basis in which Executive shall be entitled to receive a
partial Annual Bonus calculated as follows: 5/12 x then existing Salary x
25%.  Executive shall also be entitled to receive an amount equal to 5/12 x then
existing Salary x 25% if the closing share price per share of the Company’s
stock on May 30, 2013 is at least 10% higher that the closing price per share of
the Company’s stock on December 31, 2012.  Payment of the 2013 pro rata Annual
Bonus shall be paid in a lump-sum on July 1, 2013.  In addition to the Annual
Bonus, the Board may, in its discretion, award and pay Executive such additional
bonus amounts as it deems necessary or appropriate.
 
4.4           Medical Insurance Benefits.  During the Employment Term, the
Company shall maintain hospitalization and medical insurance coverage on
Executive and his spouse as may be provided by the Company for its senior
executive employees in accordance with the provisions of any such plans.
 
 
PAGE 4

--------------------------------------------------------------------------------

 
 
4.5           Life and Disability Insurance.  During the Employment Term, the
Company will obtain or provide for the benefit of Executive (i) term life
insurance coverage providing death benefits to beneficiaries designated by
Executive equal to $2,000,000.00, and (ii) long-term disability insurance
coverage providing Executive with long-term disability benefits equal to 50% of
his Salary payable on and after the 181st day of Executive’s qualifying
disability.  The Company and Executive agree that Executive’s existing life and
disability insurance policies may, if permitted to be carried over to the
Company, wholly or partially satisfy the Company’s obligations under this
section.


4.6           Other Employee Benefit Plans.  Executive shall be eligible to
participate at a level commensurate with his position in any employee equity
purchase plans or programs that may be adopted for the benefit of the Company’s
officers or employees generally and in any employee fringe or other employee
benefits and pension and/or profit sharing plans that may be provided by the
Company for its senior executive employees in accordance with the provisions of
any such plans, as the same may be in effect from time to time.
 
4.7           Vacation and Leave of Absence.  Executive shall be entitled to
take a minimum of four (4) weeks paid vacation per calendar year.  Executive
shall also be entitled to all paid holidays and personal days given by the
Company to its senior executives.
 
4.8          Sick Leave and Disability.Executive shall be entitled to sick
leave, sick pay and disability benefits in accordance with any Company policy
that may be applicable to senior executive employees from time to time.
 
4.9           Expense Reimbursement.  Upon Executive’s furnishing to the Company
customary and reasonable documentary support evidencing costs and expenses
incurred by him in the performance of his services and duties hereunder
(including, without limitation, travel and entertainment expenses), the Company
shall reimburse Executive for such costs and expenses in accordance with its
normal expense reimbursement policy.
 
4.10           Legal and/or Accounting Expenses.  During the Employment Term,
the Company agrees that in addition to any costs, fees or expenses it may cover
or pay for Executive pursuant Section 10, it shall also provide an allowance to
Executive of $5,000 per year for costs and expenses incurred by Executive for
professional legal and/or accounting services rendered personally to Executive,
which amount shall be paid to Executive on December 1 of each year (or such
earlier time that Executive and the Company may otherwise agree).  If at any
time during the term of this Agreement or afterwards there should arise any
dispute as to the validity, interpretation or application of any term or
condition of this Agreement, the Company agrees, upon written demand by
Executive (and Executive shall be entitled upon application to any court of
competent jurisdiction, to the entry of a mandatory injunction, without the
necessity of posting any bond with respect thereto, compelling the Company) to
promptly provide sums sufficient to pay on a current basis (either directly or
by reimbursing Executive) Executive’s attorneys’ fees (including expenses of
investigation and disbursements for the fees and expenses of experts, etc.)
incurred by Executive in connection with any such dispute or any
litigation.  The provisions of this Section 4.10 shall survive the expiration or
termination of this Agreement.
 
 
PAGE 5

--------------------------------------------------------------------------------

 
 
4.11           Additional Expense Allowance.  During the Employment Term,
Executive shall be entitled to a reimbursement for reasonable and documented
automobile expenses (the “Additional Expense Amounts”) up to $750.00 per month.
 
4.12           Other Executive Employee Benefits.  During the Employment Term,
Executive shall be eligible to participate in any additional incentive
compensation benefit, insurance benefit or other plan or arrangement of the
Company now or hereafter created for the benefit of executive employees of the
Company.
 
5.           Company Stock Options.  As of the Effective Date, Executive has
previously been granted the following options to purchase common stock in the
Company:
 

  Date    
#/Options
   
Strike Price
 
(a)
October 8, 2001
      577,777     $ 2.25  
(b)
November 20, 2002
      267,857     $ 1.12  
(c)
August 13, 2009
      100,000     $ .78  

 
The Parties agree and acknowledge that all options referred to above fully
vested prior to the Effective Date.
 
6.           Confidential Information.  Executive hereby covenants, agrees and
acknowledges as follows:
 
6.1           Access to Confidential Information.  During the Term of this
Agreement Executive will have access to Confidential Information of the Company.
 
6.2           Non-Disclosure and Non-Use.  During the Employment Term Executive
shall not use or disclose, or make known for another’s benefit other than for
the benefit of the Company, any Confidential Information of the Company.
 
6.3           Return of Confidential Information.  Executive agrees that upon
termination of his employment with the Company for any reason, Executive shall
forthwith return to the Company all Confidential Information in whatever form
maintained (including, without limitation, computer discs and other electronic
media).
 
6.4           Survival. The obligations of Executive under this Section 6 shall,
except as otherwise provided herein, survive the termination of the Employment
Term and the expiration or termination of this Agreement.
 
7.           Termination.
 
7.1        Termination of Employment.  Executive’s employment hereunder shall be
terminated upon the occurrence of any of the following:
 
(a)           Incapacity or death of Executive;
 
 
PAGE 6

--------------------------------------------------------------------------------

 
 
(b)           the Company giving written notice to Executive that Executive’s
employment is being terminated for Cause as defined in Section 1.2 above;
 
(c)           the Company giving written notice to Executive that his employment
is being terminated without Cause or the Agreement is not being renewed
following expiration of the Term;
 
(d)           Executive terminating his employment hereunder for Good Reason (as
defined in Section 7.3 below);
 
(e)           Executive terminating his employment hereunder for any reason
whatsoever (whether by reason of retirement, resignation, or otherwise), other
than for Good Reason, upon sixty (60) days’ written notice to the Company; or
 
(f)           Upon expiration of the Term.
 
7.2           Compensation following Termination.
 
(a)           Termination By Reason of Incapacity or Death.  If Executive’s
employment relationship is terminated pursuant to Section 7.1(a) above due to
Executive’s Incapacity or death, then Executive (or in the event of Executive’s
death, Executive’s legal representative) will be entitled to those benefits that
are provided by retirement and benefits plans and programs specifically adopted
and approved by the Company for Executive that are earned and vested at the date
of termination due to death or Incapacity.  In the event of Executive’s
Incapacity or death, Executive (or in the event of Executive’s death,
Executive’s legal representative), even though no longer employed by the
Company, shall continue to receive the Salary in effect at the time of
Executive’s Incapacity or death for one (1) year following the date of
termination.  Executive (or in the event of Executive’s death, Executive’s legal
representative) shall further be entitled to receive payment of an amount equal
to a pro-rata share of the Annual Bonus paid to Executive for the calendar year
immediately preceding his termination, which amount shall be paid within thirty
(30) days from the date of termination.  Executive’s rights in other stock
plans, if any, shall remain governed by the terms and conditions of the
appropriate stock plan.
 
(b)           Termination by Company for Cause.  The Company may terminate
Executive for Cause only if he engages in any of the acts or omissions listed in
the definition of Cause set forth in Section 1.2 above. If the Company
terminates Executive’s employment for Cause pursuant to Sections 1.2 and 7.1(b)
above, then all compensation and benefits shall cease as of the date of
termination other than:  (i) such amounts, if any, of Executive’s Salary as
shall have accrued and remain unpaid as of the date of such termination for
Cause, (ii) payment of an amount equal to a pro-rata share of the Annual Bonus
paid to Executive for the calendar year immediately preceding his termination;
and (iii) such other amounts, if any, which may be payable to Executive pursuant
to the terms of the Company’s benefits plans or pursuant to Section 4.7
above.  Any amounts payable pursuant to this Section 7.2(b) shall be tendered to
Executive within thirty (30) days from the date of termination.
 
(c)           Termination by Company Without Cause, by Executive for Good
Reason, or upon Expiration of the Term.  If the Company terminates Executive’s
employment without Cause pursuant to Section 7.1(c) above, or if Executive
terminates his employment for Good Reason pursuant to Section 7.1(d) above, or
if Executive’s employment terminates upon expiration of the Term pursuant to
Section 7.1(f), then Executive, even though no longer employed by the Company,
shall be entitled to receive:  (i) a lump sum payment within thirty (30) days
after the Termination Date equal to the remainder of Executive’s then existing
Salary; (ii) a lump sum payment within thirty (30) days after the Termination
Date in an amount equal to the maximum amount of Annual Bonus to which Executive
would have been eligible to receive for the calendar year in which he was
terminated; (iii) a lump sum payment within sixty (60) days following
termination in an amount equal to three (3) years’ Salary based on the
Executive’s Salary then in effect immediately prior to termination of this
Agreement.
 
 
PAGE 7

--------------------------------------------------------------------------------

 
 
(d)           Termination by Executive Without Good Reason.   In the event that
Executive terminates this Agreement pursuant to Section 7.1(e) above, then
Executive shall be entitled to receive (i) a lump sum payment within thirty (30)
days after the Termination Date equal to the remainder of Executive’s current
year’s Salary; (ii) a lump sum payment within thirty (30) days after the
Termination Date equal to a pro-rata share of the maximum amount of Annual Bonus
to which Executive would have been eligible to receive for the calendar year in
which he voluntarily terminates this Agreement; (iii) payment of an amount equal
to one year’s Salary based on his Salary in effect immediately prior to the
termination of this Agreement payable in a lump sum within sixty (60) days
following termination.
 
7.3           Good Reason.  For purposes of this Agreement, Executive shall have
a Good Reason for terminating employment with the Company if any one or more of
the following occur:
 
(a) a material diminution in Executive’s authority, duties or responsibilities
with the Company;
 
(b)  the assignment to Executive of any duties or responsibilities that, in
Executive’s reasonable judgment, are materially inconsistent with Executive’s
existing duties or responsibilities as Senior Adviser;
 
(c)   layoff or involuntary termination of Executive’s employment by the
Company, except in connection with the termination of Executive’s employment for
Cause or as a result of Executive’s retirement, Incapacity or death;
 
(d)           any reduction by the Company in Executive’s Salary or Annual
Bonus;
 
(e)           any Change in Control occurring on or after the Effective Date of
this Agreement;
 
(f)           the failure by the Company to continue in effect any employee
benefit plan in which Executive is participating at the Effective Date other
than as a result of the normal expiration of any such plan in accordance with
its terms, except to the extent that the Company provides Executive with
substantially equivalent benefits;
 
(g)           the imposition of any requirement that Executive be based outside
the Dallas-Fort Worth metropolitan area;
 
 
PAGE 8

--------------------------------------------------------------------------------

 
 
(h)           the Company’s failure to obtain the express assumption of this
Agreement by any successor to the Company as provided by Section 8.2 hereof; or
 
(i)           any violation by the Company of any agreement (including this
Agreement) between it and Executive.
 
Any Good Reason shall not be deemed to be waived by Executive’s continued
employment following an act or omission giving rise to such Good Reason.
 
7.4           Insurance Benefits following Termination.  Following the
expiration of the Employment Term due to termination or non-renewal of this
Agreement for any reason or no reason at all by either Executive or the Company,
the Company shall continue to provide medical health benefits and coverage to
Executive and his wife, Sue Ellen Smith, which is at least equal to or better
than the medical health benefits and coverage provided to Executive and his wife
immediately prior to the expiration of the Employment Term (under either the
Company’s health and insurance plans or such other health and insurance plans as
may be necessary) at no cost to Executive or his wife; provided, that with
respect to taxable coverage provided to the Executive or his dependents, the
entire applicable premium cost shall be charged to the Executive for such
coverage and the Company shall reimburse the Executive for the cost of the
premium in excess of the applicable employee-paid portion; provided, further,
such reimbursement shall be available only to the extent that (A) such premium
expense is actually incurred for any particular calendar year and reasonably
substantiated; (B) such reimbursement shall be made no later than the end of the
calendar year following the year in which such expense is incurred by the
Executive or his applicable dependents; (C) no reimbursement provided for any
expense incurred in one taxable year shall affect the amount available in
another taxable year; and (D) the right to this reimbursement is not subject to
liquidation or exchange for another benefit. Notwithstanding the foregoing, the
Company’s obligation to provide such benefits and coverage will end upon the
earlier of (i) the death of both Executive and his wife; or (ii) the date both
Executive and his wife become covered by a comparable health insurance plan
provided by a subsequent employer.
 
7.5           Section 280G Treatment.  Notwithstanding anything in this
Agreement to the contrary, in the event it is determined by an accounting firm
chosen by mutual agreement of the Parties that any economic benefit, payment or
distribution by the Company to or for the benefit of the Executive, whether
paid, payable, distributed or distributable pursuant to the terms of this
Agreement or otherwise (a “Payment”), would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
(such excise tax referred to in this Agreement as the “Excise Tax”), then the
value of any such Payments payable under this Agreement which constitute
“parachute payments” under Section 280G(b)(2) of the Code, as determined by the
accounting firm, will be reduced so that the present value of all Payments
(calculated in accordance with Section 280G of the Code and the regulations
thereunder), in the aggregate, equals the Safe Harbor Amount.  The “Safe Harbor
Amount” is equal to 2.99 times the Executive’s “base amount,” within the meaning
of Section 280G(b)(3) of the Code.
 
7.6           Mitigation Not Required.  Executive shall not be required to
mitigate the amount of any payment(s) provided for in this Agreement either by
seeking employment or otherwise.  Furthermore, the Company shall not be entitled
to set off or reduce any payments owed to Executive under this Agreement by the
amount of earnings or benefits received by Executive in any future employment.
 
 
PAGE 9

--------------------------------------------------------------------------------

 
 
8.           Assignment and Succession.
 
8.1           No Assignment by Executive.  This Agreement is personal to
Executive and shall not be assignable by Executive otherwise than by will or the
laws of descent and distribution.  This Agreement shall inure to the benefit of
and be enforceable by Executive’s legal representatives.
 
8.2           Succession.  This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns. The Company may assign
this Agreement only to an assignee that agrees to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place.  The failure of any assignee of the
Company to expressly assume to perform this Agreement in writing, which is not
remedied within ten (10) business days after receipt of written notice from
Executive notifying the Company or the Company’s assignee of such failure,
shall, at the election of Executive, constitute Good Reason for Executive to
terminate pursuant to Section 7.1(d).
 
9.           Restrictive Covenants.
 
9.1  Competition.  During the Employment Term and in the event Executive’s
employment is terminated for any reason other than pursuant to Section 7.1(d)
for Good Reason, for a period of two (2) years from the date of termination,
Executive, in consideration of compensation to be paid to Executive hereunder,
will not directly or indirectly (as a director, officer, executive employee,
manager, consultant, independent contractor, advisor or otherwise) engage in
competition with, or own any interest in, manage, control, perform any services
for, participate in or be connected with any business or organization which
engages in competition with the Company within the geographic borders of each
State in which the Company conducts business during the Employment Term;
provided, however, that the provisions of this Section 9.1 shall not be deemed
to prohibit (i) Executive’s ownership of not more than 4.9% of the total shares
of all classes of stock outstanding of any publicly held company, whether
through direct or indirect stock holdings so long as Executive has no active
participation in such company or (ii) any of the current activities permitted by
Section 3.2 above.
 
9.2  Activities Excluded.  The Parties acknowledge and agree that if Executive
shall enter into any license or franchise agreement or comparable arrangement
with the Company or any subsidiary or affiliate of the Company for the operation
of a business also conducted by the Company or such subsidiary or affiliate,
Executive shall not be deemed to be “engaged” in any business in competition
with the business conducted by the Company for purposes of Section 9.1, provided
Executive has first obtained the approval of the Board.
 
10.              Indemnification. The Company hereby agrees to indemnify
Executive and hold him harmless to the fullest extent permitted by law against
any and all actions, claims, demands, proceedings, damages, losses or suits,
including all costs and/or expenses of defense (including but not limited to
attorneys fees) resulting from Executive’s good faith performance of his duties
and obligations with the Company.  The Company agrees to pay for any and all
such costs, fees and expenses within thirty (30) days of it receiving an invoice
or bill for such costs, fees or expenses.  
 
 
PAGE 10

--------------------------------------------------------------------------------

 
 
11.              Notices. All notices which are required or may be given
pursuant to the terms of this Agreement shall be in writing and shall be
sufficient in all respects if given in writing and (i) delivered personally,
(ii) mailed by certified or registered mail, return receipt requested and
postage prepaid, (iii) sent via a nationally recognized overnight courier or
(iv) sent via facsimile confirmed in writing as follows:
 
If to the Company:


DGSE Companies, Inc.
11311 Reeder Road
Dallas, Texas  75229
Attention:  President




If to Executive:


Dr. L.S. Smith
_________________
_________________


or to such other address or addresses as either party shall have designated in
writing to the other party hereto, provided, however, that any notice sent by
certified or registered mail shall be deemed delivered on the date of delivery
as evidenced by the return receipt.
 
12.           Governing Law and Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without giving
effect to any principle of conflict of laws that would require the application
of the law of any other jurisdiction.  The venue for any dispute arising out of
this Agreement or Executive’s employment with the Company shall be exclusively
in the State District Court of Dallas County, Texas.
 
13.           Severability.  The Parties agree that in the event that any court
of competent jurisdiction shall hold any provision of this Agreement to be
unenforceable, then such provision shall be deemed to be severed from the
remainder of this Agreement for the purpose only of the particular legal
proceedings in question and all other covenants and provisions of this Agreement
shall in every other respect continue in full force and effect and no covenant
or provision shall be deemed dependent upon any other covenant or provision.
 
14.           Waiver.  Failure to insist upon strict compliance with any of the
terms, covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.
 
 
PAGE 11

--------------------------------------------------------------------------------

 
 
15.           Entire Agreement; Modifications.  Unless otherwise specified, this
Agreement, together with any previous Stock Grant Agreements or Stock Option
Agreements entered into between Executive and the Company, constitute the entire
and final expression of the agreement of the Parties with respect to the subject
matters hereof and supersede all prior agreements, oral and written, between the
Parties with respect to the subject matter hereof.  This Agreement may be
modified or amended only by an instrument in writing signed by the Company and
Executive.  The Parties agree that if the terms of this Agreement conflict with
any future merger agreements, asset purchase agreements or other agreements
relating to a Change of Control of the Company, then the terms of this Agreement
shall govern with respect to Executive notwithstanding any provision to the
contrary in any other agreement.
 
16.           Construction.  This Agreement shall be construed as a whole
according to its fair meaning.  The headings of paragraphs and sections are for
convenience of reference and are not part of this Agreement and shall not affect
the interpretation of any of its terms.  The Parties acknowledge that each of
them has reviewed this Agreement and has had the opportunity to have it reviewed
by their respective attorneys and that any rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not apply
in the interpretation of this Agreement.
 
17.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
18.           Compliance with Section 409A.  The Parties intend that this
Agreement complies with Section 409A of the Code, where applicable, and this
Agreement will be interpreted in a manner consistent with that
intention.  Notwithstanding any other provisions of this Agreement to the
contrary, and solely to the extent necessary for compliance with Section 409A of
the Code and not otherwise eligible for exclusion from the requirements of
Section 409A, if as of the date of Executive’s “separation from service” (within
the meaning of Section 409A of the Code and the applicable regulations) from the
Company, (a) Executive is deemed to be a “Specified Employee” and (b) the
Company or any member of a controlled group including the Company is publicly
traded on an established securities market or otherwise, no payment or other
distribution required to be made to Executive hereunder (including any payment
of cash, any transfer of property and any provision of taxable benefits) solely
as a result of Executive’s separation from service shall be made earlier than
the first day of the seventh month following the date on which the Executive
separates from service with the Company.


19.           Furniture and Equipment.  At the end of the Employment Term
Executive shall be permitted to retain and keep (at no cost) all furniture,
office equipment and supplies in his possession which he previously used or
acquired during his employment with the Company.
 
 
PAGE 12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
first written above.
 

 
DGSE Companies, Inc.
         
 
By:
      Title:                         
Dr. L.S. Smith
 

 
 
PAGE 13

--------------------------------------------------------------------------------

 
 